Exhibit 10.5

 

 

 

SUNOCO PARTNERS LLC

SPECIAL EXECUTIVE SEVERANCE PLAN

(Amended and restated as of July 27, 2010)

 

 

 

 

Page 1 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 “Affiliate” - means, with respect to any entity, any other entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the entity in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of an
entity, whether through ownership of voting securities, by contract or
otherwise.

1.2 “Annual Compensation” - means a Participant’s annual base salary as in
effect immediately prior to the Change of Control, or, if greater, immediately
prior to the Employment Termination Date, plus the Participant’s annual
guideline (target) bonus as in effect immediately before the Change of Control
or, if higher, the Employment Termination Date.

1.3 “Benefit” or “Benefits” - means any or all of the benefits that a
Participant is entitled to receive pursuant to Article III of the Plan.

1.4 “Benefit Extension Period” - means:

(a) in the case of a Participant that has executed and not revoked the release
described in Section 3.10 hereof:

(1) seventy-eight (78) weeks for the Chief Executive Officer; and

(2) fifty-two (52) weeks for each other Executive Level Employee;

(b) six (6) weeks, in the case of a Participant who either has not executed the
release described in Section 3.10 hereof, or who has revoked such a previously
executed release.

1.5 “Cause” - means:

(a) fraud or embezzlement on the part of the Participant;

(b) conviction of or the entry of a plea of nolo contendere by the Participant
to any felony;

(c) the willful and continued failure or refusal by the Participant to perform
substantially the Participant’s duties with the Company or an Affiliate (other
than any such failure resulting from incapacity due to physical or mental
illness, or death, or following notice of employment termination by the
Participant pursuant to subsections 1.20(b)(1), (2), (3) or (4)) within thirty
(30) days following the delivery of a written demand for substantial performance
to the Participant by the board of directors, or any employee of the Company or
an Affiliate with supervisory authority over the Participant, that specifically
identifies the manner in which the Company’s board of directors or such
supervising employee believes that the Participant has not substantially
performed the Participant’s duties; or

(d) any act of willful misconduct by the Participant which:

(1) is intended to result in substantial personal enrichment of the Participant
at the expense of the Partnership, the Company, or any respective Affiliates
thereof; or

(2) has a material adverse impact on the business or reputation of the
Partnership, the Company, or any respective Affiliate thereof (such
determination to be

 

Page 2 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

made by the Partnership, the Company, or any such Affiliate in the good faith
exercise of its reasonable judgment).

Disputes with respect to whether “Cause” exists shall be resolved in accordance
with Article V.

1.6 “Change of Control” - means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:

(a) the consolidation, reorganization, merger or other transaction pursuant to
which more than fifty percent (50%) of the combined voting power of the
outstanding equity interests in the Company cease to be owned by Sunoco, Inc.
and its Affiliates;

(b) a “Change in Control” of Sunoco, Inc., as defined from time to time in the
Sunoco, Inc. stock plans; or

(c) the general partner (whether the Company or any other Person) of the
Partnership ceases to be an Affiliate of Sunoco, Inc.

1.7 “Chief Executive Officer” - means the individual serving as the Chief
Executive Officer of Sunoco Partners LLC, as of the date of reference.

1.8 “Committee” - means the administrative committee designated pursuant to
Article IV of the Plan to administer the Plan in accordance with its terms.

1.9 “Company” - means Sunoco Partners LLC, a Pennsylvania limited liability
Company that is the general partner of Sunoco Logistics Partners L.P., a
Delaware limited partnership. The term “Company” shall include any successor to
Sunoco Partners LLC, any subsidiary or Affiliate thereof that has adopted the
Plan, or an entity succeeding to the business of Sunoco Partners LLC, or any
subsidiary or Affiliate, by merger, consolidation or liquidation or purchase of
assets or equity or similar transaction.

1.10 “Company Service” - means, for purposes of determining Benefits available
to any Participant in this Plan, the total aggregate recorded length of such
Participant’s service with Sunoco Partners LLC; any predecessor thereto
(including, specifically, Sunoco, Inc. and its Affiliates), any subsidiary or
Affiliate thereof (whether by merger, consolidation, liquidation, or purchase of
assets or equity, or similar transaction) that has adopted the Plan; and/or any
entity succeeding to the business of Sunoco Partners LLC. Company Service shall
commence with the Participant’s initial date of employment and shall end with
such Participant’s death, retirement, or termination for any reason. Company
Service also shall include:

(a) all periods of approved leave of absence (whether personal, family, medical,
or military, or otherwise); provided, however, that the Participant returns to
work within the prescribed time following the leave;

(b) any break in service of thirty (30) days or less; and

(c) any service credited under applicable Company policies with respect to the
length of a Participant’s employment by any non-Affiliated entity that is
subsequently acquired by, and becomes a part of, the Company’s operations.

1.11 “Compensation Committee” - means the Compensation Committee of the
Company’s Board of Directors.

1.12 “Disability” - means any illness, injury or incapacity of such duration and
type as to render a Participant eligible to receive long-term disability
benefits under the applicable broad-based long-term disability program of the
Company.

1.13 “Employment Termination Date” - means the date on which a Participant
separates from service as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and

 

Page 3 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

the regulations issued thereunder; provided, however, that a separation from
service as described above shall not be deemed to have occurred if the
Participant subsequently is hired by Sunoco, Inc., or an Affiliate thereof, in
connection with a Change of Control.

1.14 “ERISA” - means the Employee Retirement Income Security Act of 1974, as
amended.

1.15 “Executive Employee” - means the Chief Executive Officer; the President and
Chief Operating Officer; the Chief Financial Officer; the Chief Human Resources
Officer; the Vice President, General Counsel and Secretary; the Vice President,
Business Development; the Vice President, Operations; and the Vice President,
Human Resources and Administration, together with such other persons as may be
designated from time to time by the Compensation Committee; provided, however,
that any Executive Employee that is a participant in the Sunoco, Inc. Special
Executive Severance Plan will not be deemed an “Executive Employee” for purposes
of this Plan.

1.16 “Involuntary Plan” - means the applicable involuntary termination plan of
the Company.

1.17 “Participant” - means any Executive Employee, employed by the Company on or
before the occurrence of any Change of Control, who:

(a) meets the eligibility requirements set forth in Section 2.2 of this Plan;
and

(b) is participating in this Plan.

1.18 “Person” - means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

1.19 “Plan” - means the Sunoco Partners LLC Special Executive Severance Plan, as
set forth herein, and as the same may from time to time be amended.

1.20 “Qualifying Termination” - of the employment of a Participant shall mean
any of the following:

(a) a termination of employment by the Company within two (2) years after a
Change of Control, other than for Cause, death or Disability; or

(b) a termination of employment by the Participant within two (2) years after a
Change of Control for one or more of the following reasons:

(1) a reduction by the Company in either the Participant’s annual base salary or
guideline (target) bonus as in effect immediately prior to the Change of
Control; or

(2) a reduction by the Company of the Participant’s Grade Level as in effect
immediately prior to the Change of Control;

provided, however, that in the case of any such termination of employment by the
Participant under this subparagraph (b), such termination shall not be deemed to
be a Qualifying Termination unless the termination occurs within 120 days after
the occurrence of the event or events constituting the reason for the
termination; or

(c) before a Change of Control, a termination of employment by the Company,
other than a termination for Cause, or a termination of employment by the
Participant for one of the reasons set forth in (b) above, if the affected
Participant can demonstrate that such termination or circumstance in (b) above
leading to the termination:

(1) was at the request of a third party with which the Company had entered into
negotiations or an agreement with regard to a Change of Control; or

(2) otherwise occurred in connection with a Change of Control;

 

Page 4 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

provided, however, that in either such case, a Change of Control actually occurs
within one (1) year following the Employment Termination Date.

Any good faith determination made by the Participant that the Participant has
experienced a Qualifying Termination pursuant to Section 1.20(b) shall be
conclusive. A Participant’s mental or physical incapacity following the
occurrence of an event described above in (b) above shall not affect the
Participant’s ability to have a Qualifying Termination. As used in this
Section 1.20, a “termination of employment” means a separation from service as
defined in Code Section 409A and the regulations issued thereunder.

1.21 “Retirement Plan” - shall have the meaning set forth in Section 3.1(c).

1.22 “SERP” - shall have the meaning set forth in Section 3.1(c).

1.23 “Specified Employee” means the Chief Executive Officer; the President and
Chief Operating Officer; the Chief Financial Officer; the Chief Human Resources
Officer; the Vice President, General Counsel and Secretary; the Vice President,
Business Development; the Vice President, Operations; and the Vice President,
Human Resources and Administration, together with such other persons as may be
designated from time to time by the Compensation Committee (designated pursuant
to the election of an alternative method specified in Treasury Regulation
Sections 1.409A-1(i)(5) and 1.409A-1(i)(8)); provided, however, that any
Executive Employees that are participants in the Sunoco, Inc. Special Executive
Severance Plan are not “ Specified Employees” for purposes of this Plan

ARTICLE II

PURPOSE, ELIGIBILITY AND TERM

2.1 Purpose. The Company maintains this Plan to provide severance benefits to
Executive Employees, whose employment is terminated in connection with, or
following, a Change of Control. This Plan is not intended to be included in the
definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of ERISA. Rather, this Plan is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, Section 2510.3-2(b). Accordingly, the Benefits paid by
the Plan are not deferred compensation.

2.2 Eligibility. Each Executive Employee shall become a Participant upon
election by the Board of Directors or appointment by the Committee. Except with
respect to the reimbursement for legal expenses, described under Section 3.8, in
order to receive a Benefit under this Plan, a Participant’s employment must have
been terminated as a result of a Qualifying Termination. The Committee shall
determine whether any termination is a Qualifying Termination.

2.3 Term of the Plan. The Plan will continue until such time as the Compensation
Committee, acting in its sole discretion, elects to modify, supersede or
terminate it; provided, however, that no such action taken after a Change of
Control, or before, but in connection with, a Change of Control, may terminate
or reduce the Benefits or prospective Benefits of any individual who is a
Participant on the date of the action without the express written consent of the
Participant.

ARTICLE III

BENEFITS

3.1 Immediate Cash Benefit. In the event of a Qualifying Termination, the cash
Benefits to be paid to an eligible Participant shall be paid in a lump sum by
mailing to the last address provided by the

 

Page 5 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

Participant to the Company. In general, payment shall be made within fifteen
(15) days after the Participant's Employment Termination Date but in no event
later than thirty (30) days thereafter; provided, however, that payment of any
Benefits under any provision of the Plan that are deferred compensation for
purposes of Code Section 409A to any Participant who is a Specified Employee
shall be paid in a lump sum on the later of the date such payments are due or
the date six months after the Participant’s Employment Termination Date. In the
event the Company should fail to pay when due the amounts described in Article
III (determined without regard to the payment delay to Specified Employees
required by Code Section 409A), the Participant shall also be entitled to
receive from the Company an amount representing interest on any unpaid or
untimely paid amounts from the due date (determined without regard to the
payment delay to Specified Employees required by Code Section 409A) to the date
of payment at a rate equal to the prime rate of Citibank, N.A. as in effect from
time to time after such due date.

The amount of this lump sum shall be equal to the sum of the following:

(a) An amount equal to the Participant’s earned vacation (as determined under
the Company’s applicable vacation policy as in effect at the time of the Change
of Control) through his or her Employment Termination Date;

(b) (1) for the Chief Executive Officer, Annual Compensation multiplied by three
(3); (2) for each Executive Employee Annual Compensation multiplied by two
(2) or such other multiple as may be designated by the Compensation Committee;

(c) An amount equal to the excess of:

(1) the actuarial equivalent of the benefit under the Sunoco, Inc. Retirement
Plan or any successor defined benefit pension plan (the “Retirement Plan”)
(utilizing actuarial assumptions no less favorable to the Participant than those
in effect under the Retirement Plan immediately prior to the Change of Control)
and any excess or supplemental retirement plan, including, without limitation,
the Sunoco, Inc. Executive Retirement Plan and the Sunoco, Inc. Pension
Restoration Plan, in which the Participant participates (collectively, the
“SERP”) that the Participant would receive if the Participant’s employment
continued throughout his or her Benefit Extension Period, assuming for this
purpose that all accrued benefits are fully vested and assuming that the
Participant’s compensation in each year of his or her Benefit Extension Period
is the Annual Compensation; over

(2) the actuarial equivalent of the Participant’s actual benefit (paid or
payable), if any, under the Retirement Plan and the SERP as of the Employment
Termination Date (including any additional benefit to which the Participant is
entitled under the Retirement Plan or the SERP in connection with the Change of
Control).

3.2 Payments to Beneficiary(ies). Each Executive Employee shall designate a
beneficiary(ies) to receive any Benefits due hereunder in the event of the
Participant’s death prior to the receipt of all such Benefits. Such beneficiary
designation shall be made in the manner, and at the time, prescribed by the
Company in its sole discretion. In the absence of an effective beneficiary
designation hereunder, the Participant’s estate shall be deemed to be his or her
designated beneficiary.

3.3 Executive Severance Benefits. In the event that Benefits are paid under
Section 3.1, the Participant shall continue to be entitled, through the end of
his or her Benefit Extension Period, to those employee benefits, based upon the
amount of coverage or benefits provided at the Change of Control, listed below:

 

Page 6 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

(a) Death benefits in an amount equal to one (1) times the Participant’s annual
base salary at the Employment Termination Date; provided, however; that
supplemental coverages elected under Sunoco Inc’s applicable death benefits
plan(s), or any similar plan of any of the following:

(i) a subsidiary or Affiliate which has adopted this Plan;

(ii) a corporation succeeding to the business of Sunoco, Inc.; and/or

(iii) any subsidiary or Affiliate, by merger, consolidation or liquidation or
purchase of assets or stock or similar transaction)

will be discontinued under the terms of such plan(s); and

(b) Medical plan benefits (including dental coverage), with COBRA continuation
eligibility beginning as of the end of the Benefit Extension Period, except as
provided hereinbelow at Section 3.4.

In each case, when contributions are required of all Executive Employees at the
time of the Participant's Employment Termination Date, or thereafter, if
required of all other active Executive Employees, the Participant shall continue
to be responsible for making the required contributions during the Benefit
Extension Period in order to be eligible for the coverage. The Participant also
shall be entitled to reasonable outplacement services during the Benefit
Extension Period, at no cost to the Participant (but only to the extent such
services are provided during the period that ends no later than the end of the
second calendar year following the year of the Participant’s Employment
Termination Date and are paid for directly by the Company no later than the end
of the third calendar year following the year of the Participant’s Termination
Date), from an experienced third-party vendor selected by the Committee.

3.4 Special Medical Benefit. In the event Benefits are paid to the Participant
under Section 3.1:

(a) a Participant who was employed by the Company on January 1, 2008, and who
was fifty (50) or more years of age on January 1, 2008, with a minimum of ten
(10) or more years of Company Service on the Employment Termination Date, shall
have medical (but not dental) benefits available under the same terms and
conditions as other employees not yet eligible for Medicare coverage who retire
under the terms of a Company retirement plan.

(b) a Participant who was (i) fifty (50) or more years of age on the Employment
Termination Date, and (ii) was not employed by the Company on January 1, 2008,
or was not fifty (50) or more years of age on January 1, 2008 or has fewer than
ten (10) years of Company Service on the Employment Termination Date, shall be
eligible to receive Company medical plan benefits (excluding dental coverage)
following the Benefit Extension Period, at a cost to any such Participant that
is equal to the full premium cost of such coverage.

Subject to modification or termination of such medical benefits as generally
provided to other employees not yet eligible for Medicare coverage who retire
under the terms of the Company’s retirement plan(s), such benefits shall
continue until such time as the Participant becomes first eligible for Medicare,
or the Participant voluntarily cancels coverage, whichever is earlier.

3.5 Retirement and Savings Plans. This Plan shall not govern and shall in no way
affect the Participant’s interest in, or entitlement to benefits under, any of
the Company’s “qualified” or supplemental retirement plans, and, except to the
extent specifically provided in Section 3.1(c), payments received under any such
plans shall not affect a Participant’s right to any Benefit hereunder.

 

Page 7 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

3.6 Minimum Benefit; Effect of Executive Involuntary Severance Plan.

(a) Notwithstanding the provisions of Sections 3.1, 3.3 and 3.4 hereof, the
Benefits available under those Sections of this Plan shall not be less than
those determined in accordance with the provisions of the Sunoco Partners LLC
Executive Involuntary Severance Plan (the “Involuntary Plan”). If the
Participant determines that the benefits under the Involuntary Plan are more
valuable to the Participant than the comparable Benefits set forth in Sections
3.1, 3.3 and 3.4 of this Plan, then the provisions used to calculate the
Benefits available to the Participant under this Plan shall not apply, and the
Benefits available to the Participant under this Plan shall be calculated using
only sections 4.3 and 4.4 of the Involuntary Severance Plan, as if such
provisions were part of this Plan.

(b) If a Participant is or becomes entitled to receive severance benefits under
both the Involuntary Plan and Sections 3.1, 3.3 and/or 3.4 of this Plan, then
the following rules shall apply, notwithstanding any other provision of this
Plan nor any provision of the Involuntary Plan. If and to the extent such
benefits become payable under the Involuntary Plan before such benefits become
payable under this Plan, the Participant shall receive benefits under the
Involuntary Plan until the benefits under this Plan become payable, and the
benefits under this Plan shall be offset by the comparable benefits previously
paid under the Involuntary Plan. If such benefits under this Plan become payable
simultaneously with or before such benefits under the Involuntary Termination
Plan, the Participant shall not be entitled to any benefits under the
Involuntary Termination Plan.

3.7 Effect on Other Benefits. There shall not be drawn from the continued
provision by the Company of any of the aforementioned Benefits any implication
of continued employment or of continued right to accrual of retirement benefits
under the Company’s qualified or supplemental retirement plans, nor shall a
terminated employee, except as otherwise provided under the terms of the Plan,
accrue vacation days, paid holidays, paid sick days or other similar benefits
normally associated with employment for any part of the Benefit Extension Period
during which benefits are payable under this Plan. A Participant shall have no
duty to mitigate with respect to Benefits under this Plan by seeking or
accepting alternative employment. Further, the amount of any payment or benefit
provided for in this Plan shall not be reduced by any compensation earned by the
Participant as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Participant to
the Company, or otherwise.

3.8 Legal Fees and Expenses. The Company also shall pay to the Participant (or
the Participant’s representative) all legal fees and expenses incurred by or
with respect to the Participant during his lifetime or within ten (10) years
after his death:

(a) in disputing in good faith any issue relating to the termination of the
Participant's employment in connection with a Change of Control as a result of a
Qualifying Termination entitling the Participant to Benefits under this Plan
(including a termination of employment if the Participant alleges in good faith
that such termination will be or is a Qualifying Termination pursuant to
Section 1.20(c)); or

(b) in seeking in good faith to obtain or enforce any benefit or right provided
by this Plan (or the payment of any Benefits through any trust established to
fund Benefits under this Plan).

Such payments shall be made as such fees and expenses are incurred by the
Participant (or the Participant’s representative), but in no event later than
five (5) business days after delivery of the Participant's (or the Participant’s
representative’s) written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require.
Notwithstanding the forgoing sentence, all such payments shall be made on or
before the close of the calendar year following

 

Page 8 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

the calendar year in which the expense was incurred. The amount of expenses
eligible for reimbursement under this provision in one calendar year may not
affect the amount of expenses eligible for reimbursement under this provision in
any other calendar year. The Participant (or the Participant’s representative)
shall reimburse the Company for such fees and expenses at such time as a court
of competent jurisdiction, or another independent third party having similar
authority, determines that the Participant’s (or the Participant’s
representative’s) claim was frivolously brought without reasonable expectation
of success on the merits thereof.

3.9 Release. Unless the Participant executes a full waiver and release of claims
in a form satisfactory to the Company, and notwithstanding anything herein to
the contrary as provided in Section 3.10, the Benefits provided hereunder in
connection with a termination of employment shall be provided only for the
Benefit Continuation Period set forth in Section 1.4(b) of this Plan, and the
special medical benefit described in Section 3.4 of this Plan shall not be
provided. Such release and discharge shall be in such form as is prescribed by
the Committee and shall be executed prior to the payment of any Benefits due
hereunder. In no event shall execution of the release described in this
Section 3.9 impair a Participant’s ability to pursue any rights with respect to
benefits under the Sunoco Partners LLC Executive Involuntary Severance Plan.

3.10 Conditions to Entitlement to Benefit. In order to be eligible to receive
full Benefits hereunder, a Participant shall make himself or herself available
to the Company and cooperate in any reasonable manner (so as not to unreasonably
interfere with subsequent employment) in providing assistance to the Company
after his or her Employment Termination Date in conducting any matters which are
pending at such time, and, execute the release and waiver as described in
Section 3.9, above. In addition, no Benefits due hereunder shall be paid to a
Participant who is required by Company guidelines to execute an agreement
governing the assignment of patents or the disclosure of confidential
information unless an executed copy of such agreement is on file with the
Company.

ARTICLE IV

ADMINISTRATION

4.1 Appointment of the Committee. The Committee shall consist of three (3) or
more persons appointed by the Compensation Committee. Committee members may be,
but need not be, employees of Sunoco Partners LLC. Following a Change of
Control, the individuals most recently so appointed to serve as members of the
Committee before the Change of Control, or successors whom they approve, shall
continue to serve as the Committee.

4.2 Tenure of the Committee. Before a Change of Control, Committee members shall
serve at the pleasure of the Compensation Committee, and may be discharged, with
or without cause, by the Compensation Committee. Committee members may resign at
any time on ten (10) days’ written notice.

4.3 Authority and Duties. It shall be the duty of the Committee, on the basis of
information supplied to it by the Company, to determine the eligibility of each
Participant for Benefits under the Plan, to determine the amount of Benefit to
which each such Participant may be entitled, and to determine the manner and
time of payment of the Benefit consistent with the provisions hereof. In
addition, the exercise of discretion by the Committee need not be uniformly
applied to similarly situated Participants. The Company shall make such payments
as are certified to it by the Committee to be due to Participants. The Committee
shall have the full power and authority to construe, interpret and administer
the Plan, to correct deficiencies therein, and to supply omissions. Except as
provided in Section 5.8, all decisions, actions and interpretations of the
Committee shall be final, binding and conclusive upon the parties.

 

Page 9 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

4.4 Action by the Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting, or at the direction of
the chairperson, without a meeting by mail, telegraph, telephone or electronic
communication device; provided, however, that all of the members of the
Committee are informed of their right to vote on the matter before the Committee
and of the outcome of the vote thereon.

4.5 Officers of the Committee. The Compensation Committee shall designate one of
the members of the Committee to serve as chairperson thereof. The Compensation
Committee shall also designate a person to serve as secretary of the Committee,
which person may be, but need not be, a member of the Committee.

4.6 Compensation of the Committee. Members of the Committee shall receive no
compensation for their services as such. However, all reasonable expenses of the
Committee shall be paid or reimbursed by the Company upon proper documentation.
The Company shall indemnify members of the Committee against personal liability
for actions taken in good faith in the discharge of their respective duties as
members of the Committee and shall provide coverage to them under the Company’s
liability insurance program(s).

4.7 Records, Reporting and Disclosure. The Company shall supply to the Committee
all records and information necessary to the performance of the Committee’s
duties. The Committee shall keep all individual and group records relating to
Participants and former Participants and all other records necessary for the
proper operation of the Plan. Such records shall be made available to the
Company and to each Participant for examination during business hours except
that a Participant shall examine only such records as pertain exclusively to the
examining Participant and to the Plan. The Committee shall prepare and shall
file as required by law or regulation all reports, forms, documents and other
items required by ERISA, the Internal Revenue Code, and every other relevant
statute, each as amended, and all regulations thereunder (except that the
Company, as payor of the Benefits, shall prepare and distribute to the proper
recipients all forms relating to withholding of income or wage taxes, Social
Security taxes, and other amounts which may be similarly reportable).

4.8 Payment. The Company shall make payments from its general assets to
Participants and shall provide the Benefits described in Article III hereof in
accordance with the terms of the Plan, as directed by the Committee.

4.9 Actions of the Chief Executive Officer. Whenever a determination is required
of the Chief Executive Officer under the Plan, such determination shall be made
solely at the discretion of the Chief Executive Officer. In addition, the
exercise of discretion by the Chief Executive Officer need not be uniformly
applied to similarly situated Participants and shall be final and binding on
each Participant or beneficiary(ies) to whom the determination is directed.

4.10 Bonding. The Committee shall arrange any bonding that may be required by
law, but no amount in excess of the amount required by law (if any) shall be
required by the Plan.

ARTICLE V

CLAIMS PROCEDURES

5.1 Application for Benefits. Benefits shall be paid by the Company following an
event that qualifies the Participant for Benefits. In the event a Participant
believes himself or herself eligible for Benefits under this Plan and Benefit
payments have not been initiated by the Company, the Participant may apply for
such Benefits by requesting payment of Benefits in writing from the Committee.

 

Page 10 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

5.2 Appeals of Denied Claims for Benefits. In the event that any claim for
Benefits is denied in whole or in part, the Participant (or beneficiary, if
applicable) whose claim has been so denied shall be notified of such denial in
writing by the Committee, within thirty (30) days following submission by the
Participant (or beneficiary, if applicable) of such claim to the Committee. The
notice advising of the denial shall specify the reason or reasons for denial,
make specific reference to pertinent Plan provisions, describe any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), and shall advise the
Participant of the procedure for the appeal of such denial. All appeals shall be
made by the following procedure:

(a) The Participant whose claim has been denied shall file with the Committee a
notice of desire to appeal the denial. Such notice shall be filed within sixty
(60) days of notification by the Committee of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.

(b) The Committee shall, within thirty (30) days of receipt of the Participant’s
notice of appeal, establish a hearing date on which the Participant may make an
oral presentation to the Committee in support of his or her appeal. The
Participant shall be given not less than ten (10) days’ notice of the date set
for the hearing.

(c) The Committee shall consider the merits of the claimant’s written and oral
presentations, the merits of any facts or evidence in support of the denial of
Benefits, and such other facts and circumstances as the Committee shall deem
relevant. If the claimant elects not to make an oral presentation, such election
shall not be deemed adverse to his or her interest, and the Committee shall
proceed as set forth below as though an oral presentation of the contents of the
claimant’s written presentation had been made.

(d) The Committee shall render a determination upon the appealed claim, within
sixty (60) days of the hearing date, which determination shall be accompanied by
a written statement as to the reasons therefor. The determination so rendered
shall be binding upon all parties.

ARTICLE VI

MISCELLANEOUS

6.1 Amendment, Suspension and Termination. The Company acting by or pursuant to
a resolution of the Board of Directors, or a committee thereof delegated such
responsibility, retains the right, at any time and from time to time, to amend,
suspend or terminate the Plan in whole or in part, for any reason, and without
either the consent of or the prior notification to any Participant.
Notwithstanding the foregoing, no such action taken after a Change of Control,
or before, but in connection with, a Change of Control, may terminate or reduce
the Benefits or prospective Benefits of any Participant on the date of such
action without the express written consent of the Participant. No amendment,
suspension or termination shall give the Company the right to recover any amount
paid to a Participant prior to the date of such action or to cause the cessation
and discontinuance of payments of Benefits to any person or persons under the
Plan already receiving Benefits.

6.2 Nonalienation of Benefits. None of the payments, Benefits or rights of any
Participant shall be subject to any claim of any creditor, and, in particular,
to the fullest extent permitted by law, all such payments, Benefits and rights
shall be free from attachment, garnishment, trustee’s process, or any other
legal or equitable process available to any creditor of such Participant. No
Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the Benefits or payments which he/she may expect to
receive, contingently or otherwise, under this Plan.

 

Page 11 of 12

Special Executive Severance Plan



--------------------------------------------------------------------------------

6.3 No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any Benefits shall be construed as giving any Participant, or any
person whosoever, the right to be retained in the service of the Company, and
all Participants shall remain subject to discharge to the same extent as if the
Plan had never been adopted.

6.4 Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

6.5 Successors, Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant.

6.6 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

6.7 Gender and Number. Except where otherwise clearly indicated by context, the
masculine and the neuter shall include the feminine and the neuter, the singular
shall include the plural, and vice-versa.

6.8 Unfunded Plan. The Plan shall not be funded. A Participant’s right to
receive Benefits hereunder shall be no greater than the right of any unsecured
creditor of the Company. The Company may, but shall not be required to, set
aside or earmark an amount necessary to provide the Benefits specified herein
(including the establishment of trusts). In any event, no Participant shall have
any right to, or interest in, any assets of the Company which may be applied by
the Company to the payment of Benefits except as may be provided pursuant to the
terms of any trust established by the Company to provide Benefits.

6.9 Payments to Incompetent Persons, Etc. Any Benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing, or reasonably appearing to provide for, the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

6.10 Lost Payees. A Benefit shall be deemed forfeited if the Committee is unable
to locate a Participant to whom a Benefit is due. Such Benefit shall be
reinstated if application is made by the Participant for the forfeited Benefit
while this Plan is in operation.

6.11 Controlling Law. This Plan shall be construed and enforced according to the
laws of the Commonwealth of Pennsylvania to the extent not preempted by federal
law.

6.12 Successor Employer. The Company shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” shall mean the Company and any successor or assignee
to the business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

Page 12 of 12

Special Executive Severance Plan